Citation Nr: 1039609	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  02-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance and/or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from October 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues on appeal were last before the Board in March 2009 
when they were remanded for additional evidentiary development 
and to cure a procedural defect.  Also before the Board in March 
2009 were claims of entitlement to service connection for knee 
disabilities, for shoulder disabilities and for disabilities of 
both hands.  These claims were denied in March 2009.  They are no 
longer on appeal.  

Claims of entitlement to service connection for disabilities of 
the hands, shoulders and knees have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Bilateral pes planus existed prior to the Veteran's active 
duty service and clearly and convincingly did not increase in 
symptomatology during active duty; the preponderance of the 
competent evidence of record demonstrates that the Veteran does 
not have pre-existing pes planus which was permanently aggravated 
by his active duty service or other bilateral foot disability 
related to service.   

2.  The Veteran has no service-connected disabilities.




CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

2.  There is no legal basis for an award of SMC.  38 U.S.C.A. § 
1114 (West 2002); 38 C.F.R. § 3.350 (20010); Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to service connection for a bilateral foot 
disability and for SMC.  The discussions in May 2002, September 
2004, March 2005, July 2006 and May 2008 VCAA letters have 
informed the appellant of the information and evidence necessary 
to warrant entitlement to service connection for a bilateral foot 
disability and for SMC.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the Veteran 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claims decided herein have been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim in the May 2002, September 2004, March 2005, July 2006 
and May 2008 VCAA letters, and was provided with notice of the 
types of evidence necessary to establish any disability rating 
and/or the effective date in the May 2008 VCAA letter.  The 
appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examinations obtained in May 2008 and 
August 2009, when read together, are more than adequate.  
Physical examination was conducted and the results were recorded.  
The examiner had access to the Veteran's claims file and reviewed 
the claims file in connection with the most recent examination.  
The examiner diagnosed the presence of foot disorders but 
determined that the disorder was not due to the Veteran's active 
duty service on a direct basis or due to aggravation of a pre-
existing disorder.  The etiology opinions were supported by 
adequate rationale.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining VA examinations or opinions 
concerning the service connection issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the service connection issue adjudicated 
by this decision.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose veins, 
the Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide a complex medical opinion 
regarding the diagnosis or etiology of his foot disorder.  See 
Barr.   


Entitlement to service connection for a bilateral foot 
disability.

Analysis

In April 2002, the Veteran submitted a claim, in pertinent part, 
for bilateral foot disorders.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence in the record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  When clear and convincing evidence 
demonstrates no permanent increase in disability during service, 
the presumption of aggravation is not applicable.  Maxson v. 
West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

The Board finds the evidence of record demonstrates that the 
Veteran had pre-existing foot disability prior to his active duty 
service.  The service treatment records document that clinical 
evaluation of the Veteran's feet was determined to be abnormal at 
the time of his October 1964 enlistment examination.  The 
document was annotated to indicate that second degree pes planus 
was found.  The Veteran himself has indicated that he had foot 
problems including foot pain prior to active duty.  He is 
competent to provide evidence of such symptomatology.  

The Board further finds that the pre-existing pes planus was not 
aggravated by the Veteran's active duty service as the disability 
underwent no increase in severity during service on the basis of 
all the evidence in the record pertaining to the manifestations 
of the disability prior to, during, and subsequent to service.  

The only problem with the Veteran's feet as documented in the 
service treatment records was the pes planus found at the time of 
his entrance examination.  The rest of the service treatment 
records were silent as to complaints of, diagnosis of or 
treatment for problems with his feet.  Furthermore, clinical 
evaluation of the Veteran's feet was determined to be normal at 
the time of his September 1967 separation examination and pes 
planus was not found.  Significantly, the Veteran denied having 
or ever having had foot trouble on a Report of Medical History he 
completed in September 1967.  The Veteran has reported that he 
had foot pain prior to active duty and continued to have the pain 
during active duty.  The post-service clinical records also 
include very intermittent complaints of foot pain.  However, the 
Veteran has not indicated that he experienced any increase in 
symptomatology in his feet during active duty.  He merely 
reported he had pain prior to active duty and pain during active 
duty.  The fact that pes planus was found at the time of the 
Veteran's entrance examination but not found at the time of his 
exit examination, coupled with the lack of in-service complaints 
and the Veteran's self-reported medical history denying having or 
ever having had foot problems at the time of his separation 
examination, clearly and convincing demonstrates that the pre-
existing pes planus did not increase in symptomatology during 
active duty.  

The fact that the Veteran participated in boxing and track during 
active duty without evidence of his seeking treatment for foot 
problems would also weigh against a finding that the Veteran's 
pre-existing foot disabilities increased in symptomatology.  
These athletic pursuits require significant use of the feet but 
there is no indication in the service treatment records that the 
Veteran ever sought treatment for foot problems while on active 
duty.  

While numerous clinical records have been produced subsequent to 
the Veteran's discharge from active duty, the records document 
very infrequent complaints of problems with the Veteran's feet.  
The vast majority of the records do not reference any problems 
with the Veteran's feet.  None of the clinical records indicate, 
in any way, that the Veteran had a pre-existing foot disorder 
which was permanently aggravated by his active duty service.  In 
January 1998, the Veteran complained of recurrent rash on his 
feet.  Tender callosities were present.  In February 1998, the 
Veteran was issued shoe orthotics.  In March 2000, the Veteran 
informed an examiner for Social Security that he had intermittent 
swelling in the toes.  An X-ray of the right foot was referenced 
as revealing some subluxation of the metacarpophalangeal joints.  
In July 2000, the Veteran complained of chronic foot pain.  In 
September 2004, the Veteran complained of pain in his feet.

The preponderance of the competent evidence of record 
demonstrates that the Veteran does not currently have bilateral 
foot disabilities which were incurred in or aggravated by his 
active duty service.  

On VA examination in August 2007, the Veteran reported that, when 
he went into the service, he was diagnosed with flat feet and 
calluses on the bottom of his feet.  He reported he played 
basketball during active duty.  He complained of foot pain with 
prolonged standing or walking.  Physical examination was 
conducted.  The pertinent assessment was mild flexible pes planus 
deformity of the left foot and of the right foot.  The examiner 
opined that, given the fact that the Veteran was involved in 
several athletic activities in the military and given the fact 
that he did have significant pain in his feet, it was at least as 
likely as not that the foot condition was related to his active 
duty service.  

On VA examination in May 2008, the Veteran reported that he 
injured his feet playing basketball while on active duty.  He 
reported painful feet.  He reported that his feet hurt before 
active duty and continued hurting during service.  Physical 
examination was conducted.  The pertinent assessments were 
bilateral pes planus; claw toe of the bilateral second toes; and 
metatarsalgia with plantar callous at the metatarsophalangeal 
joint of the bilateral feet.  The examiner opined that it is as 
likely as not that the Veteran's pre-existing foot disability 
increased in severity during active duty.  This could increase 
the amount of pes planus that was present in the foot.  The 
examiner also opined that is was as likely as not that the 
Veteran's foot symptomatology was a natural progression as much 
as it was aggravation of the disorder.  

An addendum to the May 2008 VA examination was produced in August 
2009.  The Veteran reported that he had calluses of his feet when 
he entered active duty and he continued to have foot pain through 
service.  He reported he was on the basketball and track teams.  
Physical examination was conducted.  The impressions from the 
examination were flexible pes planus; hammertoe deformity of the 
lesser toes of the bilateral feet; and plantar callosity of the 
third metatarsophalangeal joint.  The examiner noted his opinion 
from the May 2008 examination to the effect that it was at least 
as likely as not that the Veteran's foot was aggravated by his 
military service.  In noting that he was requested to provide a 
rationale for this opinion, the examiner responded that he was 
unable to do so without resorting to speculation.  It was also 
noted that the Veteran had pes planus which was, in all 
likelihood, congenital.  The hammertoe deformities were found to 
be developmental and less likely than not related to pes planus.  
The examiner opined that it was more likely than not that the 
Veteran's foot problems were the natural progression of the 
disorder rather than from aggravating the disorder.  It was noted 
that patients with pes planus have plantar fasciitis and 
difficulty with plantar foot pain.  This would, in all 
likelihood, have occurred whether or not the Veteran had been in 
military service.  

When read together, the Board finds that the results of the VA 
examinations conducted in 2007 and 2008 do not support a finding 
that the Veteran currently experiences bilateral foot 
disabilities which were incurred in or aggravated by his active 
duty service.  The opinion from the August 2007 VA examination is 
not supported by any rationale.  A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  When asked to provide a 
rationale for his opinion, the examiner found that he could not 
do so without resort to speculation.  The May 2008 examiner 
concluded in August 2009 that it would be speculative to opine 
that the pre-existing pes planus was aggravated beyond the 
natural progression of the disorder.  This evidence cannot form a 
basis for a grant of service connection for bilateral foot 
disabilities.   Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or inconclusive 
in nature cannot support a claim].  

There is no competent evidence of record which links a foot 
disorder to the Veteran's active duty service on a direct basis.  

There is no continuity of symptomatology of foot problems.  The 
Veteran denied having or ever having had foot problems at the 
time of his separation examination.  The post-service medical 
evidence, dated many decades after the Veteran's discharge does 
not indicate, in any way, that the Veteran has had continuous 
problems with his feet other than an allegation of having had a 
rash on the bottom of his feet since active duty.  There is no 
competent evidence of record linking a currently existing rash to 
his active duty service.  No health care professional has 
acknowledged reports of continuity of symptomatology from the 
Veteran and used this evidence to link a currently existing 
bilateral foot disorder to the Veteran's active duty service in 
any way.  

The only evidence of record which indicates that the Veteran 
currently experiences bilateral foot disabilities which were 
incurred in or permanently aggravated by his active duty service 
is the Veteran's own allegations.  As set out above, the Board 
finds that the Veteran is not competent to provide a diagnosis 
for his foot disabilities nor is he competent to provide an 
opinion regarding the etiology of the foot disabilities.  

After reviewing the totality of the relevant evidence, the Board 
is compelled to conclude that the preponderance of such evidence 
is against entitlement to service connection for a bilateral foot 
disorder on a direct basis or based on aggravation.  It follows 
that there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).




Entitlement to SMC based on the need for aid and attendance 
and/or being housebound.

The Veteran has claimed entitlement to SMC.  Special monthly 
compensation is awarded for certain service-connected 
disabilities, as specified in 38 U.S.C.A. § 1114 and 38 C.F.R. § 
3.350.  Since the Veteran has no service-connected disabilities, 
there is no legal basis to consider the Veteran's claim of 
entitlement to SMC.  38 C.F.R. § 3.350.  In the absence of a 
service-connected disability, the claim for SMC must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


